Spain, J.
(dissenting). This appeal presents the apparently novel question in this state of whether a person’s conduct in signing his or her own name to a company check as the drawer/ maker without the authority to do so constitutes the crime of forgery in the second degree under Penal Law § 170.10 (1). Because we believe that the facts here compel the conclusion that defendant was both the actual maker and the ostensible *632maker of this written instrument and that his signing was not done in such a way as to deceive others that the signer was in fact some third party, the proof cannot establish a forgery. This is true, notwithstanding (1) that the check implicitly contained a false representation regarding defendant’s authority to bind Herkimer Precut, Inc. — the owner of the checking account — and that defendant falsely told the payee, his creditor, that he was the company owner and/or authorized to act on its behalf, and (2) that defendant intended to defraud that company (and its owner) by using a company check to pay a personal debt.
Our analysis begins with the requirement that an instrument is forged only if it is “falsely made, completed or altered” (Penal Law § 170.00 [7]; see Penal Law § 170.00 [4], [5], [6]). The majority concludes that defendant “falsely ma[de]” this instrument (Penal Law § 170.00 [4]). However, to constitute forgery under this section, “it is necessary that the maker or drawer be someone other than the ostensible maker or drawer and that the actual maker or drawer not have the authority to act for the ostensible maker or drawer” (People v Levitan, 49 NY2d 87, 91 [1980]; see People v Johnson, 96 AD2d 1083 [1983], affd 63 NY2d 888 [1984]). If the actual maker and ostensible maker are the same person, there is no forgery under this section (see People v Levitan, supra at 90-91; People v Wesley, 238 AD2d 939 [1997]; People v Freeman, 99 AD2d 648 [1984]). So defined, forgery ordinarily entails the actual maker/drawer’s unauthorized act of signing the name of another existing person as the ostensible maker/drawer (see People v Briggins, 50 NY2d 302 [1980]; People’s Trust Co. v Smith, 215 NY 488 [1915]; People v Barreau, 183 AD2d 904 [1992], lv denied 80 NY2d 926 [1992] [another person of same name]; People v Ramirez, 168 AD2d 907 [1990], lv denied 77 NY2d 965 [1991]). However, the act of signing an assumed name to a written instrument does not necessarily constitute forgery, unless it is the name of a real person who did not authorize it (see People v Ramirez, supra; People v Johnson, supra at 1083; see also People v Lewandowski, 255 AD2d 902 [1998] [signing brother’s name to credit card receipt on account of former employer without authority is forgery]; cf. People v Panetta, 250 AD2d 710, 711 [1998], lv denied 92 NY2d 903 [1998]). Also, if the assumed name signed is the name of a fictitious person and the defendant directly or indirectly suggested that someone else was the ostensible maker/drawer, i.e., if the defendant misrepresents in some manner that the fictitious name refers to some other third party, it constitutes forgery (see People v Briggins, supra at 306-308; People v Wesley, supra at 939-940; *633People v Dunn, 185 AD2d 54, 59 [1993], lv denied 81 NY2d 970 [1993]; People v Rivers, 111 AD2d 982 [1985]; People v Freeman, supra at 648; People v Johnson, supra at 1083-1084).
By comparison, the act of signing one’s own name is forgery “only where the signing is done in such a way as to deceive others into believing that the signer is in fact some third party” (People v Levitan, supra at 90 [emphasis added], citing People’s Trust Co. v Smith, supra [signing own name was forgery because it was also the name of the uncle with same name]; see People v Asaro, 94 NY2d 792 [1999]; People v Briggins, supra at 306; People v Glazer, 127 AD2d 689, 690 [1987]; 35A NY Jur 2d, Criminal Law § 4353 at 587).1 This is so with regard to signing one’s own name because the essence of “the crime of forgery [is] the making, altering, or completing of an instrument by someone other than the ostensible maker or drawer or [his or her] agent” (People v Levitan, supra at 90 [emphasis added]; see International Union Bank v National Sur. Co., 245 NY 368, 372-373 [1927]; People v Cannarozzo, 62 AD2d 503, 505 [1978], affd 48 NY2d 687 [1979] [“the common-law rule [is] that forgery is the making of an instrument that purports to be made by someone else”]), and signing one’s own name without accompanying deception as to one’s identity as the signer would render the actual maker the ostensible maker as well.
Although not statutorily defined, “the ostensible drawer is the person who, from the face of the instrument, would appear to be its drawer, and not the person who in fact has the power to create such an instrument” (People v Levitan, 49 NY2d 87, 92 [1980], supra). We cannot agree with the majority’s essential conclusion that Herkimer Precut, rather than defendant, is the “ostensible maker” of the check in issue based on the fact that it was a company check. Rather, we believe that defendant is the ostensible maker because he signed the check and, thus, the face of the check reflects that he is the drawer, i.e., by his signature defendant directed the bank to pay the payee the specified sum of money on behalf of the company. Despite defendant’s lack of authority to so act, it would nonetheless appear to the world that defendant was the drawer/maker because “when an individual signs a name to an instrument and acknowledges it as his own, that person is the ‘ostensible maker’ ” (People v Briggins, 50 NY2d 302, 307 [1980], supra *634[not forgery where defendant signed an assumed name but did not represent that it was the name of someone else] [emphasis in original]; see UCC 3-104 [1] [b]).
Critical to every forgery analysis is the distinction between an instrument which is falsely made, altered or completed, which is forgery (see Penal Law § 170.00 [3]-[7]; People v Ramirez, 168 AD2d 907 [1990], supra), and “an instrument which contains misrepresentations not relevant to the identity of the maker or drawer of the instrument,” i.e., made falsely, which does not constitute forgery (People v Levitan, supra at 90 [emphasis added]; see People v Briggins, supra at 306 [“The forged character of a document does not depend so much on whether it contains a falsehood, but on whether, on its face, it misrepresents its authenticity”]; People v Glazer, supra at 690; People v Cannarozzo, supra at 504). Here, defendant’s misrepresentations, i.e., the instrument’s falsehoods, concerned defendant’s authority to bind the company and not the identity of the maker and, thus, defendant’s conduct did not constitute criminal forgery (see People v Asaro, supra at 793 [the defendant’s misrepresentation concerning his date of birth was not forgery]; People v Levitan, supra at 90; People v Adkins, 236 AD2d 850 [1997], lv denied 90 NY2d 854 [1997]; People v Glazer, supra at 690 [falsities in credit application were unrelated to the defendant’s identity, not forged instrument]; People v Cannarozzo, supra [falsity in license concerned the defendant’s passage of higher test]; People v Sangiovanni, 52 AD2d 930 [1976]).
Here, defendant’s act of signing his own name to a check without authority from the account holder/company to do so is conceptually indistinguishable from the defendant’s action in People v Levitan (supra) of signing purported deeds transferring title to property that she did not own, although the deeds stated she did; the respective defendants’ lack of right or authority to sign their own name to transfer property belonging to another did not constitute forgery, as the defendants never represented or attempted to deceive anyone that the instruments were signed by anyone other than themselves.2 In these circumstances, the defendants’ mere lack of authority to sign a written instrument in their own names does not consti*635tute a forgery because they never held themselves out to be some third party (id. at 90). This is in accord with treatises and federal authority interpreting New York law that a person is “not guilty of forgery if he signs his own name as the purported agent of a principal, even though he has no authority from the principal to execute the instrument involved.* * * [While] the instrument may contain a misrepresentation of fact as to the agency relationship, * * * it does not misrepresent the identity of its maker” (Greenberg, New York Criminal Law § 16:3, at 684 [2002]; see 2 Groble, Callaghan’s Criminal Law in New York § 26:06 [3d ed 1991]; 10 Zett, New York Criminal Practice § 111.1 [2] [b], at 111-4; 37 CJS, Forgery § 13, at 76 [“An agent * * * may commit forgery by * * * signing an instrument in disobedience of his instructions or in the improper exercise of his authority * * * [, but] one who executes an instrument purporting on its face to be executed by him as an agent * * * when in fact he has no authority * * * to execute such instrument, is not guilty of forgery”]; see also French Am. Banking Corp. v Flota Mercante Grancolombiana, S.A., 925 F2d 603 [2d Cir 1991], affg 752 F Supp 83, 89 n 7 [SD NY 1990]; United States v Young, 282 F3d 349, 351 n [5th Cir 2002] [in dicta, both interpret People v Levitan (supra) for the principle that an agent’s conduct in signing a company check without actual authority is not forgery, recognizing that the contrary holding in Filor, Bullard & Smyth v Insurance Co. of N. Am. (605 F2d 598 [2d Cir 1978], cert denied 440 US 962 [1979]), decided before People v Levitan (supra), is no longer the law in New York]; State v Deutsch, 103 NM 752, 760, 713 P2d 1008, 1016 [1985], cert denied 476 US 1183 [1986] [using own name to endorse corporate check without authority is not forgery]; cf. People v Susalla, 392 Mich 387, 220 NW2d 405 [1974] [held that the defendant who signed own name to company check without authority committed forgery under a broader definition of forgery which includes any falsity in the instrument]).
Our decision in People v Smith (135 AD2d 1051 [1987]) is not to the contrary, as it involved a defendant who, without authorization, inserted his own name as payee on a lost, incomplete traveler’s check which had already been signed by the owner/maker; that defendant also endorsed the back and cashed it. We held that under those facts, the defendant had “falsely complete [d]” the instrument by filling it in, creating the appearance that it was authorized by the ostensible maker, when it was not so authorized (Penal Law § 170.00 [5]; see People v Smith, supra at 1052). The defendant therein was not the actual or ostensible maker/drawer. The case sub judice *636involves the different issue of whether defendant “falsely” made or drew this instrument (see Penal Law § 170.00 [4]) where he himself signed his own name as the maker/drawer, not as the payee, and implicates the requirements that defendant endeavored to deceive others into believing that he as the signer is in fact some third party (see People v Levitan, 49 NY2d 87, 90 [1980], supra), which defendant did not do here. Under the civil law applicable to commercial instruments, defendant may under these facts be liable on the check based upon his unauthorized signature (see UCC 3-404 [1] [“Any unauthorized signature * * * operates as the signature of the unauthorized signer in favor of any person who in good faith pays the instrument or takes it for value”]; 1-201 [43] [“ ‘Unauthorized’ signature or indorsement means one made without actual, implied or apparent authority and includes a forgery”]; UCC 3-404, Comment 1 [“ ‘(u)nauthorized signature’ * * * includes both a forgery and a signature made by an agent exceeding his (or her) actual or apparent authority”]; New Georgia Natl. Bank v Lippmann, 249 NY 307, 310 [1928]).
Here, however, defendant did not falsely make this check as that term is defined in the Penal Law for purposes of forgery because defendant was both the ostensible and actual maker (see Penal Law § 170.00 [4]). Under these circumstances, the check was an “authentic creation” of its ostensible maker; defendant’s lack of authority to sign the check is irrelevant, since it is the lack of authorization from the ostensible maker/ drawer to the actual maker which constitutes forgery, and defendant himself was both entities (see Penal Law § 170.00 [4]; see People v Levitan, supra at 90-91). While defendant, by his conduct, may have been guilty of larceny by trick or false pretenses (see Penal Law § 155.05 [2] [a]) or criminal impersonation in the second degree (see Penal Law § 190.25 [2]), we believe the evidence is legally insufficient to sustain a conviction for second degree forgery and would reverse the conviction and dismiss the indictment.
Mercure, J.P., concurs. Ordered that the judgment is affirmed, and matter remitted to the County Court of Montgomery County for further proceedings pursuant to CPL 460.50 (5).

. Compare 36 Am Jur 2d, Forgery § 10, at 538 (2001 ed): A person may be guilty of forgery although he or she signed his or her own name, if the instrument “is false in any material part and calculated to induce another to give credit to it as genuine and authentic” (emphasis added). This is clearly a broader definition of forgery than in New York.


. While the Court of Appeals noted in Levitan that no claim was made that the defendant was not authorized to sign the deeds by the corporate grantors on whose behalf she signed as an officer, that defendant also signed one of the deeds “as an individual grantor” and no separate analysis was undertaken as to the latter. Thus, we conclude that Levitan is not limited to situations in which a defendant’s authority to act on behalf of a principal is not disputed.